 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,            No. CV-17-00163-TUC-CKJ
10                   Plaintiffs,                         ORDER
11   v.
12   Elaine Duke, et al.,
13                   Defendants.
14
15           Upon stipulation of the parties, and good cause appearing:
16           IT IS HEREBY ORDERED:
17        1. Defendants’ Consent Motion to Extend Record Production and Briefing Deadlines
18           (Doc. 46) is granted.
19        2. Defendants shall submit the administrative record by April 4, 2019.
20        3. Plaintiffs shall have until May 17, 2019 to file a motion to strike or supplement the
21           administrative record and/or for leave to conduct discovery.
22        4. If no such motion is filed, Plaintiffs shall have until June 21, 2019 to file a motion
23           for summary judgment.
24        5. Defendants shall have until August 5, 2019 to file a combined cross-motion for
25           summary judgment and opposition to Plaintiffs’ motion for summary judgment.
26        6. Plaintiffs shall have until August 29, 2019 to file a combined opposition to
27           Defendants’ cross-motion for summary judgment and reply in support of Plaintiffs’
28           motion for summary judgment.
 1   7. Defendants shall have until September 19, 2019 to file a reply in support of their
 2      cross-motion for summary judgment.
 3   8. The page limits in the Court’s January 16, 2019 Order (Doc. 45) shall remain in
 4      effect.
 5      Dated this 5th day of February, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -2-
